Citation Nr: 1136342	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  06-02 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a bipolar disorder, a major depressive disorder with psychosis and/or posttraumatic stress disorder (PTSD).  

2.  Entitlement to a higher initial disability evaluation for right shoulder radiculopathy with decreased sensation, rated 10 percent disabling, prior to December 19, 2005.  

3.  Entitlement to a higher initial disability evaluation for right shoulder radiculopathy with decreased sensation, rated 30 percent disabling, since December 20, 2005.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984 and from September 1989 to December 1993, to include service in the Southwest Asia Theater of Operations from December 27, 1990, to April 30, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board previously remanded this matter for additional development in February 2008 and May 2010.  

The Board has recharacterized the Veteran's service connection claims for depression, a bipolar disorder and PTSD, as a service connection claim for an acquired psychiatric disorder, to include a bipolar disorder, a major depressive disorder and/or PTSD, to comply with Clemons v. Shinseki, 23 Vet. App. 1 (2009). Thus, the issue is as stated on the title page.

The Board finds that it properly has jurisdiction over the Veteran's claim seeking entitlement to a TDIU, as it was reasonably raised by his statements at a May 2011 VA examination.  Thus, the issue has been included on the title page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU matter is an element of an initial rating or increased rating claim).

In the May 2010 remand, the Board indicated that the Veteran raised a claim of apportionment, by way of a May 2004 statement, which had not been adjudicated by the Agency of Original Jurisdiction (AOJ) and such claim was referred to the AOJ for appropriate action.  Nevertheless, the record indicates that this claim has not been addressed by the AOJ.  If so, this matter is again referred to the AOJ for appropriate action. 

The issues of entitlement to a higher initial disability evaluation for right shoulder radiculopathy with decreased sensation and entitlement to a total disability rating due to individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a diagnosed acquired psychiatric disorder, currently diagnosed as a major depressive disorder with psychosis.  

2.  Resolving all reasonable doubt in his favor, the evidence of record relates an acquired psychiatric disorder, currently diagnosed as a major depressive disorder with psychosis, to the Veteran's military service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, currently diagnosed as a major depressive disorder with psychosis, was incurred in service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the favorable outcome below no conceivable prejudice to the Veteran could result from this adjudication.  In this regard, the agency of original jurisdiction will be responsible for addressing any VCAA notice defect with respect to the rating and effective date elements when effectuating the award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran presently seeks service connection for an acquired psychiatric disorder, to include a bipolar disorder, a major depressive disorder and/or PTSD.  Specifically, the Veteran maintains that his current psychiatric symptomatology had its onset in service and/or is related to his service in the Southwest Asia Theater of Operations, where he came under enemy mortar (i.e. SCUD missiles) on multiple occasions.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).

The above cited regulation indicates: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Initially, the Board notes that the competent evidence confirms the Veteran's diagnosis of an acquired psychiatric disorder, to include a major depressive disorder with psychosis.  See VA Outpatient Mental Health Note, Oct. 6, 2005; VA Examination Reports, Nov. 16, 2005 and Oct. 28, 2009.  Therefore, the determinative issue is whether any such diagnosis is related to the Veteran's military service.  

As a foundational matter, the Board finds that the Veteran was without any acquired psychiatric disorder, to include a bipolar disorder, a major depressive disorder and/or PTSD, or any similar psychiatric defect at the time of his July 1980 enlistment examination, as no clinical findings/abnormalities with respect to his psychiatric condition were noted.  While in service, the Veteran detailed some pre-service psychiatric symptomatology and has provided a similar account to post-service VA examiners, but appropriate examination performed at the time of the Veteran's enlistment revealed no clinical abnormality/diagnosis and such was so noted.  A Veteran's statements and a bare transcription of a Veteran's account of pre-service symptoms/conditions is not sufficient evidence to rebut the presumption of soundness.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Crowe v. Brown, 7 Vet. App. 238 (1994).  As such, the Board finds that no acquired psychiatric disorder was noted at the time of the Veteran's enlistment and there is insufficient evidence to rebut the presumption of soundness, as required under 38 U.S.C.A. § 1111; therefore, the analysis to follow will proceed accordingly.  See 38 C.F.R. § 3.304(b)(1); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Crowe, 7 Vet. App. at 245. 

As noted above, on enlistment examination in 1980, clinical evaluation was checked as normal.  Thereafter, a February 1983 service treatment record documents the Veteran's psychiatric complaints, treatment, his diagnosis of an inferiority complex and anxiety neurosis, and his referral for additional psychiatric evaluation.  A February 1983 service psychiatric consultation indicates the Veteran's diagnosis of an alcohol dependence disorder, an adjustment disorder with depressed mood and an immature personality disorder, as well as a suggestion from the military medical profession that the Veteran's account of pre-service psychiatric symptoms suggested he may have had a pre-service psychiatric condition.  The Veteran's service treatment record documents no further psychiatric complaints and/or treatment(s), with respective July 1984 and May 1993 separation examinations noting no clinical psychiatric abnormality.  

In January 1999, the Veteran indicated to a VA medical professional that he experienced the onset of psychiatric symptoms in service and that such symptoms had recently increased in severity.  An April 1999 VA hospitalization record details another episode of the Veteran's reported increased psychiatric symptoms.  

At a January 2000 VA examination, the VA examiner noted the Veteran's service in Desert Storm and in-service physical injuries.  Based on a review of the evidence of record and the Veteran's account of his psychiatric symptoms, the VA examiner diagnosed a depressive disorder, not otherwise specified.  However, the VA examiner did not provide any relevant nexus opinion.  

During a November 2005 VA examination, the Veteran provided an account of the in-service onset of psychiatric symptoms, fear for his personal safety/possible death during his tour of duty in the Southwest Asia Theater of Operations and exposure to combat related stresses, to include observing casualties.  Based on a review of the evidence of record, current examination findings and his account of symptoms, the VA examiner diagnosed the Veteran with a major depressive disorder with psychosis.  The VA examiner, citing in- and post-service evidence, as well as medical and lay evidence, then opined that the Veteran's current psychiatric condition was a more precise assessment of his overall psychiatric condition, making the conditions one-in-the-same.  

In connection with a Board remand, the Veteran was provided another VA examination in October 2009.  This examination report reflects the Veteran's generally consistent account of psychiatric symptoms, to include exposure to enemy mortar attacks and seeing numerous fatalities.  The VA examiner also reported that the Veteran's in-service account of enemy mortar attack (i.e. SCUD missile attack) met the DSM-IV PTSD stressor criterion and checked statements that the Veteran met each of the DSM-IV PTSD criteria, to include characterizing such symptoms as "chronic (duration more than 3 months)."  Nonetheless, the examiner stated the only appropriate Axis I diagnoses were a bipolar disorder not otherwise specified and an anxiety disorder, not otherwise specified, because the Veteran did "not currently meet [the] criteria for PTSD."  Further, the examiner opined that no currently diagnosed acquired psychiatric condition or diagnosis was related to the Veteran's noted in-service psychiatric treatments and diagnoses, given the "clear evidence of onset of mood disorder prior to entrance into USMC."  

Most recently, the Veteran was examined for VA purposes in May 2011.  This examination report extensively details both the Veteran's account of psychiatric symptomatology and his relevant psychiatric treatments.  Just as the October 2009 examiner indicated the Veteran's claimed stressor (i.e. enemy mortar attack) was sufficient to establish a diagnosis of PTSD and that he reported each of the DSM-IV PTSD symptoms, the examiner diagnosed a bipolar disorder, not otherwise specified.  To support this position, the examiner stated that the evidence was "fairly clear that the [V]eteran had a very serious mood disorder as well as personality disorder features prior to military service," citing extensively the October 2009 VA examiner's findings and opinions.  

	Merits

In this instance, the Board finds that the Veteran has provided a competent and credible account of acquired psychiatric symptoms, to include in-service onset and continuity since separation, as these matters are within lay observation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Moreover, respective February 1983 service treatment records confirm the Veteran's in-service treatment and diagnoses of an inferiority complex, anxiety neurosis and an adjustment disorder with depressed mood (i.e. psychiatric conditions).  What is more, when solely seeking to obtain relevant medical treatment, the Veteran provided a generally consistent account of psychiatric symptomatology, to include in-service onset and continuity since separation.  The Board finds these factors, considered with other evidence of record, to make the Veteran's statements in this regard competent, credible and highly probative.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the November 2005 VA examination provides the most probative medical evidence, addressing the determinative matter at hand, and tends to weigh in favor of the Veteran's claim.  The November 2005 examiner diagnosed the Veteran with a major depressive disorder with psychosis and clearly related this condition to noted in-service psychiatric symptoms, treatments and diagnoses.  Importantly, the November 2005 examiner's opinion provides a clear and well reasoned medical opinion, based on the examiner's relevant expertise and reflecting consideration and analysis of (I) the Veteran's competent and credible account of symptomatology, to include onset and continuity since separation; (II) the relevant medical evidence; and (III) current examination findings.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds the November 2005 VA examination opinion to provide highly probative evidence in favor of the Veteran's claim.

Conversely, the October 2009 VA examination opinion does not reflect adequate consideration of the Veteran's competent and credible account of psychiatric symptomatology.  See Davidson, supra.  The "clear evidence" the October 2009 examiner cited to support finding the Veteran had a pre-service psychiatric condition that was not caused, and/or aggravated by, service were the Veteran's statements and bare in-service transcription of his pre-service psychiatric symptomatology, which the Board has previously explained does not provide sufficient to rebut the Veteran's entitlement to the presumption of soundness.  See 38 C.F.R. § 3.304(b)(1); Wagner v. Principi, supra.; Crowe, supra.  As such, the factual premise for the examiner's opinion inaccurate, drastically limiting the probative value of this opinion.  See Nieves-Rodriguez v. Peake, supra.; see also Coburn v. Nicholson, 19 Vet. App. 427 (2006) (affirming the holding in Reonal v. Brown, 5 Vet. App. 458 (1993), that a medical opinion based on an inaccurate factual premise is of no probative value).

Similarly, the May 2011 VA examination opinion, tending to weigh against the Veteran's claim, is based on the same inaccurate factual premise (i.e. the Veteran was not sound with respect to psychiatric conditions at the time of enlistment), and also does not reflect adequate consideration of his competent and credible account of symptomatology.  Id.  More significantly, the May 2011 examiner's opinion does not adequately convey independent medical reasoning and logic, as the foundation for the provided opinions is largely a recitation of the October 2009 VA examiner's opinions, findings and reasoning.  The Board, considering these factors and the relevant case law, finds the May 2011 VA examination opinion does not provide an adequate basis to properly consider the present service connection claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that an inadequate medical evaluation frustrates judicial review).  Nonetheless, as explained above, there remains sufficient independent medical evidence for the Board to properly evaluate the claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Ultimately, the competent medical evidence of record confirms the Veteran's diagnosis of a major depressive disorder with psychosis; his psychiatric soundness at the time of enlistment; and his multiple in-service psychiatric treatments and diagnoses.  The Veteran has also provided a competent and credible account of psychiatric symptomatology and the most probative medical evidence clearly relates his currently diagnosed major depressive disorder with psychosis to his military service.  Thus, the criteria to establish service connection for a major depressive disorder with psychosis have been met and, to this extent, the Veteran's claim is granted.  

As an aside, though a Veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis [or other claimed psychiatric diagnosis], but must rather be considered a claim for any [reasonably raised and/or diagnosed] mental disability."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Essentially, a Veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition afflicting the Veteran.  In this case, a current and confirmed diagnosis of a major depressive disorder with psychosis has been made and medically related to the Veteran's active duty.  Thus, service connection for a psychiatric disorder diagnosed as major depressive disorder with psychosis has been granted thereby resulting in a full grant of benefits sought on appeal.  Additionally, in light of the foregoing and given the varying medical evidence of record with respect to whether or not the Veteran has a diagnosis of a bipolar disorder and/or PTSD, the Board will not turn to this aspect of his claim.  The Veteran has not been prejudiced in this regard.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as a major depressive disorder with psychosis, is granted.


REMAND

In pertinent part, the February 2005 rating action served to establish service connection for right shoulder radiculopathy with decreased sensation and assigned an initial 10 percent disability evaluation, effective September 3, 2004.  The Veteran timely expressed his disagreement with this assigned disability evaluation in his January 2006 Appeal to Board of Veterans' Appeals (VA Form 9).  The Board accepts the Veteran's statement as timely notice of disagreements (NOD) with respect to the aforementioned claim.  See 38 C.F.R. § 20.201 (2010).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to the claim.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

The Board acknowledges that a March 2006 rating action, issued subsequent to the January 2006 VA Form 9, granted an increased 30 percent disability evaluation for the Veteran's right shoulder radiculopathy with decreased sensation, effective December 20, 2005; however, this does not represent the maximum disability evaluation available under the relevant Diagnostic Code and failed to resolve the matter.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Additionally, while the January 2006 VA Form 9 served to perfect appellate review of other matters, to include an increased rating claim for degenerative arthritis of the cervical spine, the Board did not fully address consideration of the Veteran's entitlement to an higher initial disability evaluation for right shoulder radiculopathy with decreased sensation.  See Board Decision, p. 18, Feb. 27, 2008.    

Additionally, as the Veteran reasonably raised the issue of employability at his May 2011 VA examination and while his claim for a higher initial disability evaluation for right shoulder radiculopathy with decreased sensation was pending, the Board must also remand the TDIU issue because the respective disability and TDIU claims are inextricably intertwined.  See Rice, supra.; Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.). 

Finally, the Veteran is advised that the "duty to assist is not always a one-way street," and he has an obligation to actively participate in the retrieving of any information pertinent to his claims, to include attending scheduled VA examinations and identifying relevant records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further, pursuant to 38 C.F.R. § 3.655 (2010), failure to appear for a scheduled VA examination and/or identify relevant records may detrimentally affect the claims because the subsequent adjudication will be based solely on the evidence of record.    

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a total disability rating based on individual unemployability (TDIU), and VA's and the Veteran's responsibilities to provide evidence and information in support of a TDIU claim, which has been raised by the record.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder.

2.  Then, the AMC/RO must issue a SOC with respect to the Veteran's claims seeking entitlement to (i) a higher initial disability evaluation for right shoulder radiculopathy with decreased sensation, rated 10 percent disabling, prior to December 19, 2005; (ii) a higher initial disability evaluation for right shoulder radiculopathy with decreased sensation, since December 20, 2005; and (iii) entitlement to a total rating based on individual unemployability.  The Veteran, as well as his representative, should be informed of the period of time within which he must file a Substantive Appeal to perfect his appeal to the Board concerning these issues.  If a timely Substantive Appeal is not filed, the aforementioned claims should not be certified to the Board.  If a timely Substantive Appeal is filed, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


